FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 recites the limitation "the plunger" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 11, 14, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunley et al. U.S. Patent Application Publication 2012/0143555.
With respect to claims 1, 9, 11, 16, and 18-19, Nunley teaches coupling an over speed trip collar (overspeed device 101 of a machine) of a rotational shaft of an electric machine to a rotational electric motor shaft (overspeed device is coupled to a test shaft 310 of motor 315, paragraph 17, figure 3), the over speed trip collar configured to trip in response to the rotational shaft of the electric machine being rotated at a particular rotational speed (overspeed device 101 activates in response to an overspeed condition, paragraph 5); variably rotating the rotational electric motor shaft at a plurality of rotational speeds (motor 315 is operated at variable speeds, paragraphs 20-21, step 510, paragraph 36); determining that the over speed 
With respect to claim 2, Nunley teaches wherein rotationally coupling the over speed trip collar to the rotational electric motor shaft comprises: rotationally coupling an end of the rotational electric motor shaft to a first hub assembly (test shaft 310 of motor 315 is coupled to pinion 305, which is interpreted as being a first hub, figure 3); rotationally coupling the first hub assembly to a second hub assembly (pinion 305 is coupled to pinion 102, which is interpreted as a second hub, figure 3); and rotationally coupling an end of the second hub assembly to the over speed trip collar (pinion 102 is coupled to the shaft 103 of the overspeed device 101, figure 1).
With respect to claim 3, Nunley teaches wherein the second hub assembly comprises a rotational shaft of the second hub assembly (pinion 102 is coupled to the shaft 103 of the overspeed device 101, figure 1), wherein rotationally coupling the end of the second hub assembly to the over speed trip collar comprises rotationally coupling an end of the rotational shaft of the second hub assembly to the over speed trip collar (figure 3).
With respect to claim 4, Nunley teaches wherein rotationally coupling the end of the rotational shaft of the second hub assembly to the over speed trip collar comprises inserting the end of the rotational shaft of the second hub assembly into the over speed trip collar (shaft 103 is attached to the centrifugal mechanism 106 of the overspeed device 101, paragraphs 4-5, figure 1).
With respect to claims 5 and 19, Nunley teaches the rotational electric motor shaft is variably rotated using a variable frequency drive (VFD) coupled to and configured to operate the rotational electric motor shaft (paragraph 20).
With respect to claims 6 and 14, Nunley teaches wherein the over speed trip collar comprises a trigger pin (centrifugal weight 109) configured to extend radially away from a rotational axis of the rotational electric motor shaft in response to the rotational electric motor shaft rotating at the particular rotational speed (the centrifugal weight 109 moves in response to the rotational speed increasing, paragraphs 5-6), wherein determining the rotational speed of the plurality of rotational speeds at which the over speed trip collar trips comprises: spatially positioning an alarm relative to the trigger pin (detector 355 positioned near the weight 109), the trigger pin configured to trigger the alarm in response to the trigger pin extending radially away from the rotational axis of the rotational electric motor shaft (detector 355 detects the displacement of the weight 109); and detecting the alarm being triggered (signal sent to display 370, paragraph 31).
With respect to claim 8, Nunley teaches further comprising, in response to determining the rotational speed of the plurality of rotational speeds, modifying the particular rotational speed at which the over speed trip collar is configured to trip by modifying one or more structural parameters of the over speed trip collar (displacement tension of the overspeed device is adjusted based on the speed at which the device was activated, steps 530 and 535, paragraph 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 10, 12, 13, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunley et al. U.S. Patent Application Publication 2012/0143555 in view of Revak U.S. Patent Application Publication 2015/0204211.
With respect to claims 7, 10, 12, 13, 15, 17, and 20 Nunley teaches the claimed invention except wherein the trigger pin is configured to contact the alarm in response to extending radially away from the rotational axis of the rotational shaft of the electric machine, wherein detecting the alarm being triggered comprises detecting an audible sound emitted by the alarm in response to being contacted by the trigger pin, wherein triggering, by the over speed trip collar, the alarm comprises contacting, by the trigger pin, a plunger of the alarm, and wherein the electric machine is a turbine.
Revak teaches a turbine overspeed testing system wherein an overspeed trip detection sensor 12 may be a sound sensor which senses an audible sound from the tripping of an overspeed trip actuation device 6 (interpreted as trigger pin), in response to a turbine shaft rotating over a desired speed, and striking a trip linkage (interpreted as a plunger) which shuts down the turbine (paragraphs 20-22).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trigger pin movement sensing method of Nunley and provide a sound sensor for detecting a triggering event of the overspeed device as taught in Revak as well as testing an overspeed device from a turbine system in order to provide testing system which allows for routine testing and documentation of turbine overspeed trip systems (paragraph 8 Revak).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        1/15/2021